Citation Nr: 1219391	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  06-30 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to December 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied the Veteran's request to reopen a previously denied claim for service connection for hypertension.

In a June 2009 decision, the Board granted reopening of the claim.  At that time, the Board also remanded the reopened claim for further development.

In December 2009 and February 2011, the Board remanded this case for compliance with the June 2009 Board remand.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in his reopened claim without good cause.


CONCLUSION OF LAW

Service connection for hypertension is denied.  38 C.F.R. § 3.655(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran filed his claim to reopen in August 2005.  While he was provided an initial VCAA letter dated in September 2005, he was not provided fully adequate VCAA notice until October 2006, after the initial adverse determination from which this appeal arises.  Notwithstanding, the Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in September 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained the service treatment records along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that the Board determined in June 2009 after granting the claim to reopen that a VA examination and opinion by a medical doctor was necessary to decide the claim.  In December 2009 and August 2011, the Board remanded this case for compliance with the June 2009 remand.

In a March 2011 letter, the Appeals Management Center (AMC) notified the Veteran that he would be scheduled for a VA examination and of the consequences for failure to report for the examination.  The record shows that the Veteran was scheduled for a VA examination in November 2011 and that he failed to report for this examination.  In a December 2011 letter, the AMC notified the Veteran that he had failed to report for his scheduled VA examination and asked "Please inform us of your intentions."  No response has been received to date in that regard.  In May 2012, the Board received a signed waiver from the Veteran of his procedural right to wait 30 days before the case was certified to the Board.  He did not address his failure to present for the VA examination in November 2011.  VA's duty to assist in the development of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Veteran's cooperation with presenting for a VA examination by an appropriate medical doctor is essential to establishing his claim.

Accordingly, the Board will address the merits of the claim.

Consideration of Reopened Claims Under 38 C.F.R. § 3.655

According to 38 C.F.R. § 3.655(a), (b), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  The regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

The Veteran's claim is not an original compensation claim, but rather a reopened claim.  The Board determined in June 2009 that entitlement to service connection for hypertension could not be established without a VA examination and medical opinion by a medical doctor.  VA has attempted to help the Veteran establish his claim by providing an examination.  However, the Veteran has failed report for the most recent VA examination scheduled for November 2011 or provide VA with any reasons for his failure to report for the scheduled VA examination.  The AMC sent a letter of inquiry regarding his failure to appear for the scheduled VA examination, but no response has been received to date in that regard.  The fact that the Veteran responded to the most recent Supplemental Statement of the Case with a signed waiver confirms that VA correspondence has been sent to the correct address.  It is noted that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65...

The Veteran has not reported good cause for his failure to present for VA examination in November 2011.  He has not reported any exigent circumstances, such as, hospitalization or death in the family.  Under the circumstances, the reopened claim must be denied under 38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

However, even if addressed on the merits, the claim fails.  Hypertension is not shown in service or within the initial post separation year, and the current hypertension has not been attributed to the findings shown in service.  In March 1953, the Veteran was hospitalized for observation of hypertension-it was noted that had had headache the day prior and had been groaning, moaning and rolling around.  His blood pressure was 145/85 on admission and he was transferred to the neuropsychiatric unit with a diagnosis for anxiety hysteria.  The final diagnosis was anxiety reaction and the Veteran was released to duty.  In January 1956, on hospital admission for pulmonary disorder, the Veteran had an elevated pressure reading of 140/100.  The discharge diagnoses included essential hypertension, untreated and unchanged.  Report of VA examination dated in July 1956 reflects that the Veteran was seen for the purpose of evaluation of the diagnosis of hypertension.  The examiner noted that the Veteran had no symptoms referable to the cardiovascular system and he saw no evidence to substantiate a diagnosis of essential hypertension.  The diastolic blood pressure readings ranged from 84 to "22;" the systolic blood pressure readings ranged from 114 to 122.  Report of VA examination dated in August 1956 shows no diagnosis of hypertension.  A diagnosis of hypertension is next shown in VA outpatient treatment records dated in 2004 and competent evidence etiologically relating this diagnosis to service has not been received.

Thus, even if the Board had the discretion to adjudicate the claim on the record at this time, the benefit sought is not warranted.  The Veteran's decision to not report for a VA examination prevents VA from determining whether there is a nexus to service.  Whether the denial is based upon a failure to report or the absence of evidence of disability and nexus to service, the result is the same.  The claim must be denied.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


